U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-24053 CPC of America, Inc. (Exact name of registrant as specified in its charter) Nevada 11-3320709 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 5348 Vegas Drive, #89, Las Vegas, Nevada89108 (Address of principal executive offices) (702) 952-9650 (Registrant’s telephone number) (Not applicable) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”) during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of May 13, 2010, the registrant had 9,537,051 shares of its $.0005 par value common stock issued and outstanding. CPC OF AMERICA, INC. Quarterly Report on Form 10-Q For the Period Ended March 31, 2010 PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets at March 31, 2010 and December 31, 2009 F-1 Unaudited Condensed Consolidated Statements of Operations for the three month periods ended March 31, 2010 and 2009 and for the period from inception (April 11, 1996) to March 31, 2010
